Citation Nr: 0926278
Decision Date: 07/14/09	Archive Date: 09/03/09
 
DOCKET NO. 05-32 083                       DATE JUL 14 2009

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
THE ISSUE 

Entitlement to service connection for the residuals of a low back injury. 

ATTORNEY FOR THE BOARD 

H. Yoo, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from September 1980 to February 1992, with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the Veteran was scheduled to appear for a travel board hearing in March 2008. However, he failed to report for this hearing and provided no explanation for his failure to report. The Veteran's request for a hearing, therefore, is deemed to have been withdrawn. 38 C.F.R. § 20.702(d) (2008). 

Furthermore, this appeal was initially before the Board on whether new and material evidence was received to reopen the matter. The claim was subsequently reopened and remanded by the Board in April 2008. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

As alluded to above, in April 2008 this matter was remanded for further development. Instruction #1 was as follows: 

Appropriate sources with the Army National Guard should be contacted to obtain verification of the exact dates of all the veteran's periods of ACDUTRA and INACDUTRA. In particular, efforts must be undertaken to determine to the status of the veteran, and the exact dates of her assignment during 1999. If necessary, the National Personnel Records Center and the Georgia Adjutant General should be separately contacted to obtain the exact dates and status of the claimant during all periods of ACDUTRA, INACDUTRA, or other service while a member of Army National Guard. 

In April 2008, the AMC sent a letter to the Adjutant General and requested, among other things, the exact dates of the Veteran's ACDUTRA and INACDUTRA. In June 2008, that office responded by sending a copy of the Veteran's DD Form 214. NPRC responded that, among other things, the Veteran had ACDUTRA from 

- 2 - 

October 1993 to June 2000. Neither outfit provided the exact dates of INACDUTRA or ACDUTRA for 1999, as requested. 

The Board points out that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Given the above discussion, the Board must remand this matter to the AMC for the following action: 

1. Efforts must be undertaken to determine the exact dates of the Veteran's military assignment (ACDUTRA/INACDUTRA) during 1999. NPRC and the Georgia Adjutant General should be separately contacted again to obtain the exact dates and status of the claimant during all periods of ACDUTRA, INACDUTRA, or other service while a member of Army National Guard. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals 

- 3 - 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 




